DISSENTING OPINION.
FARRINGTON, J.
I am unable to concur in the majority opinion for the reason that I believe the verdict is the result of passion and prejudice.
The plaintiff is uncorroborated in describing the force of the derailment of the ear, not only by all the eye-witnesses, but by the physical facts as well. Three witnesses, two of whom stand unimpeached, testified that the car was running at a slow rate of speed over a temporary track which had been laid to permit the street to be permanently paved, and their testimony is corroborated by the physical fact that when the derailment occurred, only the front truck left the rails, and that after the truck left the track the car did not move more than five feet and remained in an upright position with the rear truck still on the rails. The further physical evidence is that the jar occasioned by the front wheels dropping over one or two ties was not of sufficient force to break any of the car window-glasses or anything else connected with the car.
Plaintiff admits that as soon as another car came, she walked to it unassisted, and that owing to the condition of the street it was necessary for her to make two or three such transfers, some of which required her to walk as much as a block at a time; that she went on to the bank where she had started and had a check cashed, and from there went to her regular employment and worked Friday, Saturday and Sunday; that she laid off Monday and Tuesday but worked the remainder of the week at her position; that she never *268made any complaint to- any one connected with, the defendant company for two or three weeks after the accident. She is not corroborated by her own physician when in her examination in chief she said that prior to this accident her health was good. Her physician, to whom she went the day after the accident, testified that he had been treating her for a considerable time prior to the accident for headaches, nervousness and rundown condition. Her testimony to the effect that she continued to grow worse from the time of the accident to the time of the trial is not corroborated by her statements that while she was in Arkansas staying with her father (several months after the accident occurred) she went nutting, boat riding, buggy riding, and riding on a speeder; that she sometimes walked to town, a distance of one mile; and, in the language of her Arkansas physician, “Sometimes she attended the usual festivities of the young people.” Her testimony as to her general state of health subsequent to the accident shows that she was in practically the same condition as that for which her physician in Springfield testified he had been treating her for several months- prior to the accident, and his testimony to this effect was given by him as a witness in her behalf.
The condition of plaintiff by reason of the derailment of the car — sought to be established by the evidence — was that there was such a derangement of the female organs from the traumatism that endometritis followed as a result. I deem it essential to quote rather-extensively from the testimony of certain physicians who were witnesses in this case and whose testimony bears the stamp of fairness and frankness, two of whom were appointed by the trial- judge to make an examination of the plaintiff before testifying, and to my mind this testimony indicates that at the time of the trial plaintiff’s condition was far from being as serious as was considered by the jury as a result of the accident.
*269Plaintiff’s physician, Doctor Dorrell, called as a witness in her behalf, testified in part as follows: ‘ ‘ At the time as well as I could diagnose her case I attributed her headaches and nervous condition to an incomplete recovery of fever she had; that is, her blood had never gotten back to where it was before she had gotten sick. I do not base this diagnosis on her statements to me. I base it on looking at her. I can look at her and tell she has been sick. I could tell this before the accident. The accident hadn’t changed her appearance but very little. She don’t look quite as heavy. In fact there is very little difference in her between the first day I saw her and now. She looks more anemic than she did. There is no other difference in her appearance. That is all. No, I did not state a moment ago that I did not try to diagnose her ease. I said I assumed her condition was a result of an incomplete recovery from some sickness. I couldn’t tell what that sickness was. Different sickness would produce different results, and it is essential to discover the real cause. I attempted to discover the real cause, but I didn’t go back to what caused the fever. She told me she had the fever. Don’t remember if she said when. Don’t remember if she gave the duration. And I assumed it had been a full recovery. But a failure to recover fully from biliousness would produce nervous headaches, and from typhoid might do it. By a failure to make á full recovery, I mean by this the patient’s blood will never get back to the richness it was before sick, no matter what the sickness may have been. There is no such thing as complete recovery. I suppose I made other inquiries than about the fever she had. I asked her all kinds of questions, but I can’t call them, to mind now. I asked her whether she was constipated; whether she had any bladder trouble; whether she had any stomach trouble; if she slept well. In answer to these inquiries she stated to me that she had had the fever, had headaches, and that she couldn’t sleep of-*270nights unless off in a very quiet room away from noise. Said she was constipated, I think, and said she had a little bladder trouble, and bladder trouble is- usually connected with the kidneys. I think it is anyway. These are the general lines that I asked her, and from her answers and the history of her case, I concluded that there was a nervous condition there and these headaches were due to her nervous condition and anemic condition and broken-down condition. I don’t remember if she gave me the date of this typhoid fever. At the first time I think I took her heart action. I don’t think I made a test of the urine. I am not sure about the examination of the urine, but I know I took the statement of the case as given to me by her. The last time I examined her was about a month or maybe two months ago. That is when I discovered or believed she was suffering from endometritis. Endometritis is an inflammation of the lining inside the womb all the way up, that is, of the womb proper. There is an acute and a chronic endometritis. No, I never heard of endometritis as a result of traumatism. Traumatism is not given in our textbooks that I have seen as a direct cause of endometritis.”
Doctor Roseberry, appointed by the court, testified in part as follows: “The peritoneum was not involved when I made the examination with Doctor Ralston. That mass 'had disappeared at that time. This was my last examination. At the time of the first with Doctor Dorrell she had local peritonitis as I diagnosed it. Don’t remember whether I discussed this with Doctor Dorrell at the time. In addition to hypertrophy of the womb I found circumscribed peritonitis, inflammation of the broad ligament, tube and ovary. Q. What will give endometritis besides a blow, besides a traumatism? A. I did not say a blow would produce it directly. Indirectly it may. Q. What else will produce it? A. Infection. There could not be endometritis without infection. A blow might produce a state of *271traumatism, and in that way lower the vitality of the parts involved and infection might follow. Usually, if the traumatism is severe enough, inflammation follows. I do not think there can be endometritis without infection and the reason I did not find the nature was because I made no microscopic examination. I repeat, there can be no endometritis without infection and I didn’t say a blow would produce it. I repeat — infection is the only thing I know that will produce endometritis. The endometritis is the infection produced by a specific microscopic organism. Besides a blow, an enlargement of the uterus will produce would tend to produce anteversion of the womb and anything that would tend to enlarge the uterus will produce anteversion. And inflammation will tend to enlarge it. "Weight of the uterus often produces misplacement. Miscarriage will not directly but we have misplacement following childbirth. Anything that will produce enlargement of the uterus and bring about increased weight has a tendency to weaken the ligaments and produce misplacement. Inflammation will produce enlargement and inflammation is produced by infection of some kind. Might follow childbirth, miscarriage, or an insertment or a blow. By insertment I mean insertion of foreign body. These are the usual causes, and traumatism comparatively speaking is very rare. If there was a blow sufficiently strong to cause this condition of the womb, the most likely thing would be acute inflammation. The time of development then of condition I describe would depend on the extent of the traumatism. .The traumatism that Mr. Williams describes to me, I think would develop' in a few days. Hsually infection takes effect five to nine days after injury, but does not necessarily follow in such time. Nearly always you find some micro-organisms in inflammation. If an infection exists in some organ contiguous to the uterus, that could be communicated to the uterus and cause endometritis. Traumatism might *272cause lower vitality of the parts inflamed and make a field for germs — pus germs. Pus germs might he thrown off by a perfectly healthy uterus without producing endometritis.”
Doctor Ralston testified as follows •„ “My name is J. B. Ralston. I am a physician of thirty-two years’ practice. I was appointed a commissioner by the court to examine Miss Patterson in this- case. I made an examination, since I was appointed, with Doctor Rose-berry within the last two or three weeks. We found everything normal, except there was a slight granulation in the cervix. The womb was slightly heavier than normal and slightly prolapsed. We found nothing wrong with the ovaries-, nor anything wrong with the spinal column; no outside signs. We found a slight inflammation of the cervix and the womb was a little larger than normal. We would call this disease inflammation of the cervix, and the other we would call endometritis. There are two or three causes for endometritis. It is caused by something introduced from the outside, that is called inflammatory endometritis. It comes sometimes from a suppressed or irregular menstruation. Taking cold we call it, that produces endometritis. It is frequently caused by childbirth. In my experience and in my reading and observation I will state that I never came across a ease of endometriti.es from traumatism, but suppose such a condition occurs. I will state that from the nature of the pelvic cavity and the severe guarding of the organs in the pelvic, and the sealing of those organs by the peritoneum, if a blow could reach those organs it would also reach the peritoneum and produce peritonitis. When we examined Miss Patterson we found a slight discharge from the cervix. There was no bloody discharge at that time; but I rubbed a piece of cotton there and there was slight blood. The condition we found her in is not particularly a painful condition. So far as the general health, it makes them feel droopy as they call it and feel like things are going *273to drop out and backache. They get nervous. The condition that we found there was a slight anteversion and inflammation of the cervix, from my observation and experience is quite common among women. ’ ’
The only way in which I can account for the verdict in this case is that the record shows that the defendant company introduced a woman as a witness for the purpose of impeaching the statements of the plaintiff concerning the accident, and this witness on cross-examination was shown to bear an uneviable reputation for chastity; and that the defendant company, according to the record, sent a woman “spy” to Arkansas to keep defendant informed of the movements, actions and conduct of plaintiff while there. Believing as I do that these incidents in the trial must have prejudiced the minds of the jury against the defendant, I think justice can only be satisfactorily accomplished in this case by another trial. "Wher 3 an appellate judge is convinced (as I am in this case) that a verdict is the result of passion and prejudice, it is his duty, to at least give expression to his views. [Lehnick v. Street Ry. Co., 118 Mo. App. 611, 94 S. W. 996; Spohn v. Railway Co., 87 Mo. 74; Garrett v. Greenwell, 92 Mo. 120, 125, 4 S. W. 441; Whitsett v. Ransom, 79 M.o. 258, 260, 261; Brady v. Railroad, 206 Mo. 509; 540; 102 S. W. 978, 105 S. W. 1195; Caruth v. Richeson, 96 Mo. 186, 192, 9 S. W. 633.] I think the judgment should be reversed and the cause remanded for a new trial.